NOT FOR PUBLICATION

                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY
                            CAMDEN VICINAGE

SUHDI ABDALLA,                  :    CIV. NO. 18-17077 (RMB)
                                :
                  Plaintiff     :
                                :
     v.                         :         OPINION
                                :
DR. DEO et al.,                 :
                                :
                 Defendants     :

BUMB, DISTRICT JUDGE

     Plaintiff Suhdi Abdalla, a prisoner presently confined in

South Woods State Prison in Bridgeton, New Jersey, brings this

civil rights action under 42 U.S.C. § 1983. (Compl., ECF No. 1.)

Plaintiff filed an application to proceed in forma pauperis (“IFP”)

(ECF No. 1-1), which establishes his financial eligibility to

proceed without prepayment of fees under 28 U.S.C. § 1915. The

Court will grant Plaintiff’s IFP application.

     Federal Rule of Civil Procedure 11(a) provides: “Signature.

Every pleading, written motion, and other paper must be signed by

at least one attorney of record in the attorney's name--or by a

party personally if the party is unrepresented.” Plaintiff failed

to sign his Complaint. (See Compl., ECF No. 1 at 10.) The Court

will therefore administratively terminate this action. Plaintiff

may reopen this matter if he timely submits a signed complaint.

For Plaintiff’s benefit, the Court will prescreen the Complaint
under    28   U.S.C.    §§    1915(e)(2)(B);    1915A(b)        and   42   U.S.C.   §

1997e(c)(1).

     When a prisoner is permitted to proceed without prepayment of

the filing fee or when the prisoner pays the filing fee for a civil

action    regarding     prison    conditions    and   seeks      redress     from   a

governmental entity, officer or employee of a governmental entity,

28 U.S.C. §§ 1915(e)(2)(B); 1915A(b) and 42 U.S.C. § 1997e(c)(1)

require courts to review the complaint and sua sponte dismiss any

claims that are (1) frivolous or malicious; (2) fail to state a

claim on which relief may be granted; or (3) seek monetary relief

against a defendant who is immune from such relief. For the reasons

stated below, the present, unsigned Complaint fails to state a

claim under 42 U.S.C. § 1983.1

I.   Sua Sponte Dismissal

     Courts must liberally construe pleadings that are filed pro

se. Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v.

Gamble, 429 U.S. 97, 106 (1976)). Thus, “a pro se complaint,

however   inartfully         pleaded,   must   be   held   to    ‘less     stringent

standards     than     formal    pleadings     drafted     by     lawyers.’”    Id.




1A district court may warn a pro se plaintiff that if he/she elects
to proceed after Court grants in forma pauperis status, that
complaint may be dismissed under 28 U.S.C. § 1915(e)(2)(B) unless
it is amended to cure the deficiencies. Izquierdo v. New Jersey,
532 F. App’x 71, 72-73 (3d Cir. 2013).
                                 2
(internal quotation marks omitted). “Court personnel reviewing pro

se pleadings are charged with the responsibility of deciphering

why the submission was filed, what the litigant is seeking, and

what claims she may be making.” See Higgs v. Atty. Gen. of the

U.S., 655 F.3d 333, 339-40 (3d Cir. 2011) (quoting Jonathan D.

Rosenbloom, Exploring Methods to Improve Management and Fairness

in Pro Se Cases: A Study of the Pro Se Docket in the Southern

District of New York, 30 Fordham Urb. L.J. 305, 308 (2002)).

     A pleading must contain a “short and plain statement of the

claim showing that the pleader is entitled to relief.” Fed. R.

Civ. P. 8(a)(2). “To survive a motion to dismiss, a complaint must

contain sufficient factual matter, accepted as true, to ‘state a

claim to relief that is plausible on its face.’” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 570 (2007)). “A claim has facial plausibility when

the plaintiff pleads factual content that allows the court to draw

the reasonable inference that the defendant is liable for the

misconduct alleged.” Id. (quoting Twombly, 550 U.S. at 556.) Legal

conclusions, together with threadbare recitals of the elements of

a cause of action, do not suffice to state a claim. Id.

     Thus, “a court considering a motion to dismiss can choose to

begin by identifying pleadings that, because they are no more than

conclusions, are not entitled to the assumption of truth.” Id. at
                                 3
679. “While legal conclusions can provide the framework of a

complaint, they must be supported by factual allegations.” Id. If

a complaint can be remedied by an amendment, a district court may

not dismiss the complaint with prejudice but must permit the

amendment. Grayson v. Mayview State Hospital, 293 F.3d 103, 108

(3d Cir. 2002).

II.    DISCUSSION

       A.     The Complaint

       Plaintiff    alleges   the   following    facts   in    his   Complaint,

accepted as true for purposes of screening pursuant to 28 U.S.C.

§§ 1915(e)(2)(B); 1915A(b) and 42 U.S.C. § 1997e(c)(1). Dr. Bill

is    an    Ophthalmologist   employed    by   East   Jersey   State   Prison.

(Compl., ¶4(b)). In October 2016, Dr. Bill prescribed Bromonidine

eye drops to Plaintiff. (Id., ¶6.) The Bromonidine drops caused

Plaintiff more pain than he suffered prior to treatment with the

eye drops. (Id.) Dr. Bill ignored Plaintiff’s complaints of pain

and loss of vision and insisted it would take time for the

medication to correct the problem. (Id.) Dr. Bill never tested

Plaintiff’s eyes for glaucoma or any other problem. (Id.) The

Bromonidine created a hole in Plaintiff’s right eye and caused him

to lose his sight in that eye. (Id.)

       Plaintiff complained to Nurse Practitioner Mills of blurry

vision and watery eyes. (Compl., ECF No. 1, ¶6.) As a result of
                                      4
these    complaints,   in   May   2017,   Plaintiff   saw   Dr.   Deo,   an

ophthalmologist at South Woods State Prison. (Compl., ECF No. 1,

¶¶4c, 6.) Plaintiff told Dr. Deo that he suffered from pain and

loss of vision. (Id., ¶6.) Dr. Deo did not believe anything was

wrong and directed Plaintiff to continue with the treatment for

glaucoma prescribed by Dr. Bill. (Id.) Dr. Deo did not test

Plaintiff for glaucoma. (Id.)

        After many unsuccessful months of treatment, Plaintiff was

approved to see a specialist, Dr. Marco Zarbin at University

Hospital of Newark. (Compl., ECF No. 1, ¶¶4d, 6.) On October 23,

2017, Dr. Zarbin told Plaintiff to stop all use of Bromonidine

because Plaintiff does not have glaucoma. (Id.) The Bromonidine

caused Plaintiff’s “retina to be turned onto itself away from the

hole that had been created.” (Id.) Between October 23, 2017 and

March 10, 2018, Dr. Zarbin assessed Plaintiff for surgical repair

of his eye. (Id.) On October 10, 2018, Dr. Zarbin confirmed that

surgical repair was not an option. (Id.) Plaintiff is blind in one

eye and is suffering similar symptoms in the other eye. (Id.)

        Plaintiff states:

             I include Dr. Zarbin in this action because he
             is in charge of the other doctors and failed
             to train them in proper procedures for
             evaluating a patient’s needs upon examination.
             At no time did anyone other than him test to
             verify I had glaucoma, or exactly what was


                                     5
             causing my problems now I am blind in one eye
             and failing sight in the other.

(Compl., ¶4d.)

        Plaintiff has also named Dr. R. Woodard, Medical Director for

the New Jersey Department of Corrections, as a defendant in this

action. (Id., ¶4e.) Plaintiff alleges Dr. Woodard is responsible

for training each doctor in the employment of NJDOC in the proper

procedures for evaluating a patient’s symptoms. (Id.) Plaintiff

asserts “it was obvious that Dr. Bill of Rahway and Dr. Deo of

South    Woods   were   not   aware    of    nor     cognizant   of   the   proper

procedures to be used for a patient experiencing the symptoms I

tried to explain to them.” (Id.) Plaintiff alleges that Dr.

Woodard’s     failure    to    train        caused     the   misdiagnosis      and

mistreatment that resulted in Plaintiff’s eye injuries. (Id.)

        Plaintiff further seeks to hold Dr. Hesham Soliman liable for

his injuries. (Compl., ECF No. 1, ¶4f.) Plaintiff alleges Dr.

Soliman is the Director of Health Services Unit, NJDOC, and it is

his responsibility to

             assure that each of the doctors in the
             employment of NJDOC are following the policies
             and procedures for addressing the different
             symptoms that may be encountered, and that
             they    are    sufficiently    qualified    in
             administering proper techniques required to
             accomplish their job.

             . . .


                                        6
          The loss of my vision was preventable, had
          proper procedures been in place and followed.
          This failure is the responsibility of Dr.
          Soliman and those required to train those in
          the employ of the department of corrections
          health services.

(Compl., ECF No. 1, ¶4f.) Plaintiff asserts that a properly trained

doctor would have tested him for glaucoma before prescribing

Bromonidine. (Id.)

     B.   Claims Under 42 U.S.C. § 1983

     A plaintiff may assert a cause of action under 42 U.S.C. §

1983 for violations of his constitutional rights. Section 1983

provides, in relevant part:

          Every person who, under color of any statute,
          ordinance, regulation, custom, or usage, of
          any State or Territory ... subjects, or causes
          to be subjected, any citizen of the United
          States or other person within the jurisdiction
          thereof to the deprivation of any rights,
          privileges, or immunities secured by the
          Constitution and laws, shall be liable to the
          party injured in an action at law, suit in
          equity, or other proper proceeding for
          redress....

     To state a claim for relief under § 1983, a plaintiff must

allege the violation of a right secured by the Constitution or

laws of the United States, and that the constitutional deprivation

was caused by a person acting under color of state law. West v.

Atkins, 487 U.S. 42, 48 (1998); Malleus v. George, 641 F.3d 560,

563 (3d Cir. 2011).


                                 7
             1.     Eighth Amendment Inadequate Medical Care Claims

     Plaintiff        alleges     the   defendants      violated       the    Eighth

Amendment by intentionally denying him necessary medical care.

(Comp., ECF No. 1, ¶6.) “Only ‘unnecessary and wanton infliction

of pain’ or ‘deliberate indifference to the serious medical needs'

of prisoners are sufficiently egregious to rise to the level of a

constitutional violation.” Spruill v. Gillis, 372 F.3d 218, 235

(3d Cir. 2004) (quoting White v. Napoleon, 897 F.2d 103, 108–09

(3d Cir. 1990) (quoting Estelle v. Gamble, 429 U.S. 97, 10 (1976)

(quoting Gregg v. Georgia, 428 U.S. 153 (1976)). Allegations of

malpractice or disagreement as to the proper medical treatment are

insufficient to establish a constitutional violation. Id.

     Deliberate indifference to serious medical needs in violation

of the Eighth Amendment’s ban on cruel and unusual punishment may

be shown where a medical professional intentionally inflicts pain

on a prisoner or where a prison authority denies a reasonable

request   for      medical   treatment,      exposing    an    inmate    to   undue

suffering    or     threat   of    tangible    residual       injury    or    “where

‘knowledge        of the need for medical care [is accompanied by the]

... intentional refusal to provide that care.’” Spruill, 372 F.3d

at 235 (quoting Ancata v. Prison Health Servs., 769 F.2d 700, 704

(11th Cir. 1985)        (alterations in original)). A serious medical

need is “one that has been diagnosed by a physician as requiring
                                         8
treatment or one that is so obvious that a lay person would easily

recognize the necessity for a doctor's attention.” Monmouth Cty.

Corr. Inst. Inmates v. Lanzaro, 834 F.2d 326, 347 (3d Cir. 1987).

     Plaintiff’s claims against Dr. Bill and Dr. Deo are that they

misdiagnosed his eye symptoms and that Plaintiff disagrees with

their prescription of Bromonidine for medical treatment. Such

claims are of negligence and do not rise to the level of deliberate

indifference to serious medical needs. See Rouse v. Plantier, 182

F.3d 192, 197 (3d Cir. 1999) (“claims of negligence or medical

malpractice, without some more culpable state of mind, do not

constitute ‘deliberate indifference.’”)

     Upon conclusive screening, after Plaintiff submits a signed

complaint, the Court would dismiss these Eighth Amendment claims

for failure to state a claim pursuant to 28 U.S.C. §§1915(a); 1915A

and 42 U.S.C. § 1997e(c)(1). Negligence claims arise under state

law and should be brought in state court unless there is a basis

for federal court jurisdiction. If Plaintiff can allege additional

facts that establish an Eighth Amendment claim, he may do so in an

amended complaint.

          2.       Liability of a supervisory defendant under § 1983

     “Government     officials   may       not   be   held   liable   for   the

unconstitutional conduct of their subordinates under a theory of”

liability of an employer for the acts of an employee. Iqbal, 556
                                       9
U.S. at 676. “Because vicarious liability is inapplicable to … §

1983 suits, a plaintiff must plead that each Government-official

defendant, through the official's own individual actions, has

violated the Constitution.” Iqbal, 556 U.S. at 676. “The factors

necessary to establish a [§ 1983] violation will vary with the

constitutional     provision     at       issue.”     Id.       “Absent    vicarious

liability,    each    Government          official,       his     or      her   title

notwithstanding, is only liable for his or her own misconduct.”

Id. at 677.

     In Barkes, the Third Circuit identified two instances where

a supervisory defendant may be liable for unconstitutional acts

undertaken by subordinates: (1) where the supervisor personally

joined the subordinate in violating a plaintiff’s rights, directed

others to violate the plaintiff’s rights or, as the person in

charge, had knowledge of and acquiesced in the subordinate’s

unconstitutional     conduct;       and    (2)    where     a    supervisor     “with

deliberate    indifference     to    the       consequences,      established    and

maintained a policy, practice, or custom which directly caused

[the] constitutional harm.”         Barkes v. First Corr. Med., Inc., 766

F.3d 307, 316-19 (3d Cir. 2017), rev'd on other grounds, Taylor v.

Barkes, 135 S.Ct. 2042 (2015) (quoting A.M. ex rel. J.M.K. v.

Luzerne Cnty. Juvenile Det. Ctr., 372 F.3d 572, 586 (3d Cir. 2004)

(alteration in original) (quoting Stoneking v. Bradford Area Sch.
                                          10
Dist., 882 F.2d 720, 725 (3d Cir. 1989)). Failure to train and

failure to supervise claims are a subcategory of policy or practice

liability. Barkes, 766 F.3d at 316.

     To hold a supervisor liable based on a policy or practice

that led to an Eighth Amendment violation,

           the plaintiff must identify a specific policy
           or practice that the supervisor failed to
           employ and show that: (1) the existing policy
           or practice created an unreasonable risk of
           the   Eighth   Amendment  injury;   (2)   the
           supervisor was aware that the unreasonable
           risk was created; (3) the supervisor was
           indifferent to that risk; and (4) the injury
           resulted from the policy or practice.

Beers-Capitol [v. Whetzel], 256 F.3d 120, 134 (3d Cir. 2001)

(quoting Sample v. Diecks, 885 F.2d 1099, 1118 (3d Cir. 1989)).

Failure to train, discipline, and supervise are assessed under the

same deliberate indifference standard as the failure to promulgate

adequate policies. Christopher v. Nestlerode, 240 F. App'x 481,

489 n. 6 (3d Cir. 2007). To establish deliberate indifference for

failure to train, a plaintiff must show that policymakers were on

actual or constructive notice that flaws in their training or

supervision      caused     subordinates       to     violate     citizens'

constitutional    rights,    and   such      notice   generally    requires

contemporaneous knowledge of an incident or knowledge of a prior

pattern   of   similar    incidents    and   circumstances.     Connick   v.

Thompson, 563 U.S. 51, 61 (2011).
                                      11
     Plaintiff seeks to hold Dr. Zarbin, Dr. R. Woodard and Dr.

Soliman liable for failing to train Dr. Bill and Dr. Deo in

evaluating   the   type   of   symptoms   Plaintiff   suffered.   However,

Plaintiff cannot show that the supervisory defendants’ failure to

train their subordinates caused a constitutional violation because

Plaintiff has not alleged a constitutional violation by Dr. Bill

and Dr. Deo. After Plaintiff submits a signed complaint, the Court

would dismiss these Eighth Amendment claims against Dr. Zarbin,

Dr. Woodard and Dr. Soliman for failure to state a claim pursuant

to 28 U.S.C. §§ 1915(a); 1915A and 42 U.S.C. § 1997e(c)(1). If

Plaintiff can allege additional facts that establish an Eighth

Amendment claim against the supervisory defendants, he may do so

in an amended complaint.

III. CONCLUSION

     For the reasons stated above, the Court will grant Plaintiff’s

IFP application but administratively terminate this action because

Plaintiff failed to sign his Complaint. Plaintiff will be permitted

to reopen this matter by submitting a signed complaint, and he

will be permitted, if he chooses, to allege additional facts in

his amended complaint in support of a cognizable Eighth Amendment

claim for deliberate indifference to his serious medical needs.




                                    12
An appropriate Order follows.



DATE: March 25, 2019

                                s/Renée Marie Bumb
                                RENÉE MARIE BUMB
                                United States District Judge




                                 13
